Citation Nr: 1704036	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for keloid scars other than of the chest, back and shoulders (claimed as keloid scars of the entire body).

2.  Entitlement to service connection for fecal incontinence, to include as secondary to service-connected hemorrhoids.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to an evaluation in excess of 10 percent for keloid scars of the chest.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law




ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, June 2009, and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those issues.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was initially before the Board in August 2010.  The Board remanded the keloid scars of the chest, bilateral hearing loss, and fecal incontinence claims for additional development at that time.  During the pendency of that appeal, in a May 2011 rating decision, the AOJ increased the Veteran's chest keloid scars evaluation to 10 percent disabling, effective February 9, 2009.  

The case was returned to the Board in August 2011, at which time the Board awarded a 10 percent evaluation, but no higher, for the Veteran's chest keloid scars, effective October 17, 2007-the date of the claim for increase.  The Board additionally remanded the bilateral hearing loss and fecal incontinence claims for additional development at that time.

The Veteran timely appealed the increased evaluation issue for his chest keloid scars to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the parties agreed to partially vacate the Board's August 2011 decision respecting the denial of an evaluation in excess of 10 percent for the Veteran's keloid scars of the chest disability and to remand that issue to the Board for further development.  The Court partially vacated the Board's August 2011 decision and remanded the case back to the Board in a March 2012 Court order.  

The case was returned to the Board in August 2012 in compliance with the February 2012 Joint Motion for Remand and March 2012 Court order.  At that time, the Board remanded the bilateral hearing loss, chest keloid scars and fecal incontinence claims for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Respecting the service connection claim for keloid scars other than of the chest, back and shoulders, the Board notes that the issue of service connection for keloid scars of the back, shoulders and groin was before the Board in August 2010.  At that time, the Board awarded service connection for keloid scars of the Veteran's back and shoulders.  The AOJ implemented the Board's decision in a September 2010 rating decision, and assigned a 30 percent evaluation for that disability, effective February 9, 2009.  The Veteran did not submit any notice of disagreement with that rating decision and the Board considers that issue to be final; it will no longer be addressed in this decision.  

However, while the Board's August 2010 decision purported to deny service connection for keloid scars of the groin in the merits section of that decision, there was no finding of fact, conclusion of law, or order respecting the claimed keloid scars of the groin in that decision as to that issue.  Consequently, the Board cannot find that claim was properly adjudicated by the Board in August 2010; thus, the service connection claim for keloid scars of the groin remains on appeal at this time.  

Since the Board never fully adjudicated that claim and has not adjudicated that claim in any subsequent Board decision, the Board cannot find that claim became final such that any purported subsequent claim is a claim to reopen service connection; rather, the claim is characterized as a service connection claim, as noted above, as that characterization is more advantageous to the Veteran.  Further, the Board has broadened the keloid scars of the groin claim into a generalized service connection claim for keloid scars other than of the chest, back and shoulders in order to purport with the Veteran's contentions and the scope of that claim in the record on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As a final initial matter regarding the Veteran's representation, the Board notes that the Veteran submitted a VA Form 21-22 in favor of the American Legion in January 2013, which revoked the private attorney's prior VA Form 21-22a.  However, in April 2016, the private attorney submitted a letter indicating that the Veteran did not want to have the American Legion as his representative and that the form was submitted in error; the Veteran's private attorney thus submitted another VA Form 21-22a, dated April 2016.  The Veteran's representative in this case is the private attorney, as has been properly noted above.

However, the April 2016 VA Form 21-22a submitted by the Veteran's attorney appears to limit the representation of the Veteran to solely the increased evaluation claim for keloids of the chest, and service connection claims for bilateral hearing loss and fecal incontinence.  The representative's prior VA Form 21-22a, which was revoked by the January 2013 VA Form 21-22 in favor of the American Legion, also had similar notations of limitations on representation of the Veteran.  Thus, it appears that the Veteran's representative for the service connection for keloid scars claim is the American Legion, and not the private attorney noted above.  

Regardless, despite such apparent limitation, the Veteran's private attorney submitted all the jurisdictional paperwork on behalf of the Veteran in appealing the service connection for keloid scars claim, prior to revocation in January 2013.  Moreover, the Veteran-through his private attorney-indicated that he did not wish to have the American Legion as his representative and that he wished to have the private attorney as his representative.  Further, the American Legion declined representation of the Veteran in an August 2016 memorandum, citing the new VA Form 21-22a in favor of the Veteran's private attorney.  

Thus, in light of the private attorney's prior acts regarding the service connection for keloid scar claim and the Veteran's statements in the representative's April 2016 letter, the Board finds that despite the limitation in representation noted in the April 2016 VA Form 21-22a, the private attorney is, in fact, the Veteran's representative as to all issues on appeal at this time; by previously acting outside the scope of his limitation as to that issue, the private attorney has demonstrated that he is the sole representative of the Veteran in all matters before VA.  

The Board has therefore characterized the Veteran's representation in accordance with this finding and will proceed with adjudication of the case at this time.  


REMAND

Initially, with respect to service connection for keloid scars other than of the chest, back and shoulders, the Veteran underwent a VA examination in January 2013.  The examiner noted that the keloid scars were congenital and related to the Veteran's genetic ancestry and therefore not due to military service.  

The Board finds that this opinion is not adequate, as it does not address secondary service connection to the other previously service-connected keloid scar disabilities.  Moreover, the examiner does not appear to address whether all of the Veteran's keloid scars stem from a common disability which began during service.  Further, the Veteran was noted to have keloid scars of his chest on his separation examination in September 1953 and the examiner did not address this fact.  A remand is therefore necessary in order to obtain adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Veteran's chest keloid scars were last examined in a March 2013 VA examination, which is nearly 4 years old.  Furthermore, the examiner did not address the total area of the keloid scars at that time; nor did the examiner address the total exposed and total body areas affected, or whether systemic corticosteroid or immunosuppressive drug use is required by the Veteran.  In light of the length of time and the inadequacy of the examination, the Board finds that a remand is necessary in order to obtain another VA examination of the keloid scars of the chest.  See Barr, supra; Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Turning to the bilateral hearing loss claim, the Veteran underwent a VA examination in December 2009, at which time the examiner noted that the Veteran had mixed hearing loss which was less likely than not related to miliary noise exposure.  She noted that medical evaluation was necessary due to conductive overlay, bilaterally.  In a February 2010 addendum, the examiner clarified that the Veteran's hearing loss was less likely than not related to military noise exposure due to the type of hearing loss yielded-mixed hearing loss-where conductive hearing loss is most often related to histories of noise exposure.  The Veteran underwent another VA audiologic examination in March 2013, although that examiner did not render an etiological opinion.  

The Board finds a remand is necessary in order to obtain another VA examination as the opinions of record are inadequate.  The December 2009 examiner's opinion is internally inconsistent as the addendum indicates that the Veteran's hearing loss is not related to service because the Veteran's hearing loss is not conductive, although the examiner noted a conductive overlay bilaterally on examination.  Moreover, the examiner failed to focus on whether the Veteran's conceded noise exposure during service was the cause of his hearing loss.  Additionally, in statements of record, the Veteran stated that he suffered approximately 24 hours of hearing loss during service following a bomb explosion, and the examiner failed to address this evidence.  See Barr, supra; Kowalski, supra; Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding the fecal incontinence claim, the Veteran underwent an examination of that disorder in December 2010, at which time the examiner opined that such was not caused or aggravated by the Veteran's service-connected hemorrhoids or hemorrhoidectomy in service.  The examiner noted that the Veteran's hemorrhoidectomy and post-operation course were uneventful, without fecal incontinence in service; he further noted that the Veteran's incontinence was determined to be a pudendal neuropathy by surgeon, unrelated to his hemorrhoidectomy.  The examiner also stated that because there was no fecal incontinence when he had hemorrhoids or after his hemorrhoidectomy in service, the Veteran's hemorrhoids could not have aggravated his incontinence.  

The Board finds this opinion inadequate.  First, the Board is unable to ascertain which surgeon found that the Veteran's fecal incontinence was related to a pudendal neuropathy or the basis of that finding by the December 2010 examiner.  Secondly, the examiner focuses solely on what occurred in service; the examiner did not properly address the secondary service connection theory of entitlement and as such, the Board must remand this claim for another VA examination and adequate medical opinion.  See Barr, supra.  

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Pensacola and Biloxi VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for the Veteran's keloid scars, bilateral hearing loss and fecal incontinence, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Audiometric testing should be completed and any bilateral hearing loss disability under 38 C.F.R. § 3.385 should be noted.  

Then, the examiner should opine whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the Veteran's conceded noise exposure as an infantryman therein.  The examiner must also address the Veteran's statements which indicate that he suffered 24 hours of hearing loss during military service following an explosion.

Further, the examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, or whether such hearing loss began during or was initially manifested during military service, or within one year after discharge therefrom.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service, and the previous VA examination reports and any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.  

4.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's fecal incontinence is due to his military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner must opine as to whether the Veteran's fecal incontinence at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to specifically include the hemorrhoidectomy therein.  

Next, the examiner should opine whether the Veteran's fecal incontinence was at least as likely (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected hemorrhoid disability.  

The examiner should focus on whether the hemorrhoids and/or residuals his hemorrhoidectomy caused or aggravated the Veteran's fecal incontinence over time, particularly after military service.

If aggravation of the Veteran's fecal incontinence by his hemorrhoids/residuals of a hemorrhoidectomy is found, the examiner must attempt to establish a baseline level of severity of his fecal incontinence prior to aggravation by the service-connected hemorrhoid/residuals of a hemorrhoidectomy.

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, and any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination of the Veteran's keloid scars.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should address the number and location of all of the Veteran's keloid scarring, particularly of his chest, but also of the entire body.  The examiner should state the total number of scars, the area of each scar, and whether each scar is painful and/or unstable.  The examiner should also address the total combined area of the Veteran's keloid scars, particularly of the chest area.  The examiner also must address the percentages of total body area and exposed body area affected by his keloid scarring, and whether the Veteran uses any sort of systemic therapy such as corticosteroids or immunosuppressive drugs, and if so, the frequency of such therapy.

The examiner should then, after examination and review of the claims file, opine whether the Veteran's keloid scars other than of the chest, back and shoulders at least as likely as not (50 percent or greater probability) began during or are otherwise related to military service.  

In so addressing, the examiner should note the keloid scars on the separation examination in September 1953, and address whether the keloid scarring the Veteran suffers from is from a single etiology or disease process.  If the Veteran's keloid scarring is not of a singular disease process or etiology, the examiner should provide explanation for that finding.

Next, the examiner should opine whether it is at least as likely as not that the Veteran's keloid scars other than of the chest, back and shoulders are (a) caused by; or (b) aggravated by (i.e., permanently worsened beyond the normal progression of the disease) by his service-connected keloid scarring.

If aggravation of the Veteran's nonservice-connected keloid scars by his service-connected keloid scarring is found, the examiner must attempt to establish a baseline level of severity of his nonservice-connected keloid scars prior to aggravation by the service-connected keloid scarring.

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service, as well as the previous VA examination reports and any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for fecal incontinence, bilateral hearing loss, and keloid scars other than of the chest, back and shoulders, and the increased evaluation claim for keloids scars of the chest.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

